Case 1:19-cv-00360-MJT-KFG Document 12 Filed 06/04/20 Page 1 of 2 PageID #: 32



                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION


GARY DON ROBINSON                                          §

VS.                                                        §                CIVIL ACTION NO. 1:19-CV-360

UNITED STATES OF AMERICA, et al.,                          §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Gary Don Robinson, an inmate formerly confined at FCI Beaumont Low,
proceeding pro se, filed this Federal Tort Claim pursuant to 28 U.S.C. § 1346 against the United

States of America, the Federal Bureau of Prisons - Beaumont, and the unidentified Facilities

Manager for FCI Beaumont Low.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this civil rights action be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b) for want of prosecution as plaintiff failed to pay the filing

fee and failed to update the Court with his current address.1

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                             SIGNED this 4th day of June, 2020.




                                                                                 ____________________________
                                                                                 Michael J. Truncale
                                                                                 United States District Judge



       1
           Plaintiff has failed to update the Court with his current address as required by Local Rule CV-11.
Case 1:19-cv-00360-MJT-KFG Document 12 Filed 06/04/20 Page 2 of 2 PageID #: 33



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.




                                                2
